Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
Claims 1-10, 12-16, and 18-20 are cancelled. Claims 11 and 17 are pending in the current application and are addressed below.  

Claim Objections
All pending claims and cancelled claims need to be listed in every claim amendments. Claim amendment filed 11/24/2020 is missing claims 17-20. However, the claim amendment filed 10/23/2020 appears to be almost identical with proper listings of claims 17-20. For the purpose of compact prosecution, the examiner addresses claim 17 as previously presented, as shown in the claim set filed 10/23/2020. Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
(a) Such claim limitation(s) is/are: an activation unit in claim 11, line 8. The limitation activation unit uses a generic placeholder (unit) that is coupled with functional language (activation) and the generic placeholder is not preceded by a structural modifier. However, the claim further recites ‘said activation unit also having additional outputs’ following the activation unit limitation. As recited, the claim appears to convey sufficient structure for the activation function (an electronic activator with an electrical signaling via power line for activation), and therefore this limitation of claim 11 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
(b) Such claim limitation(s) is/are: heating element in claim 11, line 5. The limitation heating element uses a generic placeholder (element) that is coupled with functional language (heating) and the generic placeholder is not preceded by a structural modifier. Since no sufficient structure is recited in the claim, this limitation of claim 11 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. Paragraph 14 of the original disclosure indicates the heating element is an electric trigger device.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, limitation reciting “a glass bulb filled with a liquid” in line 7 appears to be a double inclusion of the glass bulb previously defined in line 5. Claim 11 is therefore indefinite since it is unclear whether there is/are one or two glass bulbs in the scope of the claim. As best understood by the examiner, “a glass bulb” in line 7 is addressed as the same glass bulb in line 5 until further clarification. 
In claim 11, line 20 recites “the occurrence” and “the vicinity”, which lack antecedent basis in the claim. 
Also in claim 11, line 20 recites “the fire sprinkler”. It is unclear which sprinkler is being referenced because there are multiple sprinklers defined in the claim (i.e. line 1 and lines 10-11 of the claim). 
In claim 11, line 22, “the glass bulb destruction” lacks proper antecedent basis in the claim. 

In claim 17, line 2 recites “a glass bulb filled with a liquid”, which appears to be a double inclusion of the same feature already defined in claim 11. Claim 17 is indefinite as it is not understood how one sprinkler can have multiple glass bulbs. As best 
Also in claim 17, line 2 recites “the electric trigger device”, which lacks proper antecedent basis in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claussen (US 4359097, with structural details of the disclosed sprinkler head, column 2, lines 66-column 3, lines 7, incorporated by reference Claussen US Patent 4,281,718, hereafter referred to as “Claussen 718” for distinction) in view of Kil (US 2007/0240886).
Regarding claim 11, Claussen teaches a signal-activated response fire sprinkler (shown in fig. 1) having:

a housing (body of one sprinkler head 11; col. 3, line 35; see also housing 1, outlet 3 and cap 5 shown fig. 1 of Claussen 718) with an output orifice (“outlet of sprinkler head”, see col. 2, ln 26-27); 
a heating element (“pyrotechnical activator”, col. 3, line 38); 
a glass bulb (“glass bulb filled with a highly temperature sensitive fluid”, see column 3, lines 35-38 of Claussen ‘097; and see also glass bulb 4 and column 3 lines 36-37 of Claussen 718);
a shutoff valve (“the seal at the outlet”, see col. 2, ln 26-28) controlled by a glass bulb filled with a liquid (see column 3, lines 35-38 of Claussen ‘097; and see also glass bulb 4 and column 3 lines 36-37 of Claussen 718);
an activation unit (12) connected with a fire detector (an ultra-violet-sensitive detector 14); said activation unit (12) also having additional outputs (outputs connected to lines 13) connected to other fire sprinklers (other sprinkler heads 11) by power lines (13; see fig. 1); 
wherein upon the occurrence of a fire within the vicinity of the fire sprinkler, the fire detector (14) sends a signal (electrical signal, see claim 4 in Claussen 097: “generating a further electrical control signal in response to detecting said fire conditions” and col. 3, lines 41-45 “The ignition controller 12, …, can be activated by a UV sensitive detector 14 which via an amplifier 15 actuates the controller 12”) through the activation unit (12), to the heating element, the heating element causes the glass bulb destruction (via pyrotechnical charge), which opens the sprinkler shutoff valve (col. 2, lines 19-20), and a fire extinguishing product (water) is released; and 

Claussen does not teach the heating element is the type being disposed on the glass bulb.
However, Kil teaches a fire sprinkler (fig. 22) in the same field of endeavor, comprising a heating element, electric heating coil120 being the type disposed on the glass bulb 100 to electrically activate the sprinkler in the event of a fire (par. 84, 79).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claussen to incorporate the teachings of Kil to substitute the heating element/ignitor of Claussen with Kil’s heating coil element installed around the glass bulb filled with liquid. The substitution of one known element (heating for ignition to destroy the glass bulb) as taught by Claussen for another (a heating coil installed around the glass bulb) as taught by Kil would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of a liquid filled glass 

Regarding claim 17, a modified Claussen in view of Kil teaches the sprinkler of claim 11, Claussen teaches a glass bulb known to be filled with liquid (see column 3, lines 35-38 of Claussen ‘097; and see also glass bulb 4 and column 3 lines 36-37 of Claussen 718), and Kil discloses the electric trigger device (the heating coil) is the heating element installed around the glass bulb. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752